Citation Nr: 1342598	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

2.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a nervous condition to include schizophrenia and denied service connection for bronchitis.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2009.  A transcript of the hearing is associated with the claims file.  

In July 2009, the Board remanded the claims on appeal.  When the case returned to the Board in January 2011, the claim for service connection for chronic bronchitis was denied.  The Board also reopened and remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  The Veteran appealed the Board's denial of service connection for chronic bronchitis to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the January 2011 decision that denied service connection for chronic bronchitis be vacated and remanded.  The appeal was returned to the Board and in February 2012, the Board remanded the matter for further development.  The claims for service connection for chronic bronchitis and an acquired psychiatric disorder have now both returned to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required
REMAND

In October 2013, the Veteran requested a videoconference hearing before the Board.  The claims must be remanded to allow for the scheduling of a videoconference hearing in accordance with 38 C.F.R. § 20.700 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the Atlanta RO regarding the claims for entitlement to service connection for chronic bronchitis and an acquired psychiatric disorder, to include schizophrenia. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



